Detailed Action
1. 	This Action is in response to Applicant's Patent Application filed on March 19, 2020. Claim 20 has been canceled by preliminary amendment, therefore, claims 1-19 are currently pending in the present application. This Action is made Non-Final.
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-7, 9-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lei; Bo et al. (US 20090227251 A1), hereafter “Lei,” in view of Wang; Guanzhou et al. (US 20130303203 A1), hereafter “Wang.”
	Consider claim 1. Lei discloses a method in a user equipment, UE, the method comprising (see fig. 3,#310): receiving a measurement configuration message via a radio network node, the measurement configuration message comprising network location information associated with a measurement configuration file (see pas. 0059 and 0061; [0059] 4. Communication between mobile phones and networks and control thereof are described in the following. A mobile phone may be provided monitoring functions to communicate with its networks, such as receiving control from network side, uploading information to a network, or downloading data from a network… and [0061] A mobile phone may be able to download Examiner’s interpretation: the mobile phone receives monitoring control functions from the network side. The mobile phone then locate the configuration file to be downloaded based on the address in the monitoring control functions received from the network side); retrieving the measurement configuration file from a server using the received network location information (see par. 0080; [0080] As described above, a network control short message sent by an MMA server to a mobile phone may include an IP address of the MMA server. When the mobile phone is instructed by the network control short message to start monitoring or update the measurement configuration file, the mobile phone may download the measurement configuration file according to the IP address and configuration file name, and interpret the measurement configuration file.). 
Lei, however, does not particular refer to the following limitation taught by Wang, in analogous art; the measurement configuration message being received over a control plane and the measurement configuration file being retrieved over a user plane (see par. 0229; In some embodiments, perhaps after the WTRU may be registered/authenticated in the virtualization network, among other scenarios, the WTRU may download the system information from the VNMF, for example through the user plane data and/or the control plane. In some embodiments, the VNMF may be assumed .).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lei, who discloses monitoring control information at paragraph 127 and have it include the teachings of Wang. The motivation would have been in order to be able to exchange network information data over either the user plane of control plane (see par. 0127). 
Consider claim 2 in view of claim 1 above. Lei further discloses determining a need for retrieving the measurement configuration file from the server prior to retrieving the measurement configuration file from the server using the network location information (see pars. 0080 and 0082; [0082] The events herein may include not only the various events described in the embodiments of the present invention, but also some "conditional events", such as poor coverage, strong interference, poor speech quality, etc. Events may be user-defined and configurable, e.g., an event may be configured on network side through a measurement configuration file as needed).
Consider claim 3 in view of claim 2 above. Lei further discloses wherein determining a need for retrieving the measurement configuration file comprises determining that the received network location information is different from previously received network location information (see pars. 0060 and 0069; [0069] For control of monitoring functions on mobile phone side, the MMA server 420 may be set as a specific Service Provider (SP), e.g., ). 
Consider claim 4 in view of claim 2 above. Lei further discloses wherein determining a need for retrieving the measurement configuration file comprises determining that an application layer service requiring measurement is about to start or has already started (see par. 0086; [0086] As described previously, an MMA server may be configured to support uploading and downloading of data. In one embodiment, an MMA server may be configured as a virtual HTTP server for downloading, and an FTP server for uploading. Alternatively, the MMA server may be an FTP for both uploading and downloading. Configuring the MMA as a server may be accomplished via software, where fixed IP address and port number are assigned, and correspondent serving and listening processes of the port are initiated, for processing requests received from end users to the port. Once the server is set up, socket of the MMA server is ready for providing services).
	Consider claim 5 in view of claim 1 above. Lei further discloses wherein retrieving the measurement configuration file from the server using the received network location information comprises transmitting a request for the measurement configuration file to the server and receiving the measurement configuration file from the server (see In one embodiment, an MMA server may be configured as a virtual HTTP server for downloading, and an FTP server for uploading).
	Consider claim 6 in view of claim 1 above. Lei further discloses wherein the
measurement configuration file and the corresponding network location information contained in the measurement configuration message are stored at the UE for a
predetermined amount of time (see pars. 0080; [0080] As described above, a network control short message sent by an MMA server to a mobile phone may include an IP address of the MMA server. When the mobile phone is instructed by the network control short message to start monitoring or update the measurement configuration file, the mobile phone may download the measurement configuration file according to the IP address and configuration file name, and interpret the measurement configuration file.).
Consider claim 7 in view of claim 1 above. Lei further discloses wherein the network location information comprises a uniform resource locator, URL, associated with the measurement configuration file (see par. 0086; where Lei discloses the use of HTTP for downloading the measurement configuration file, which in the art involves the use of hyperlink such as url).
Consider claim 9 in view of claim 1 above. Lei further discloses wherein the network location information comprises an identifier associated with the measurement configuration file (see par. 0077; [0077] As illustrated in Table 5, content of such a short message may include: server address for ).
Consider claim 10. Lei discloses a method in a user equipment, UE, adapted to (see fig. 3,#310): receive a measurement configuration message via a radio network node, the measurement configuration message comprising network location information associated with a measurement configuration file (see pas. 0059 and 0061; [0059] 4. Communication between mobile phones and networks and control thereof are described in the following. A mobile phone may be provided monitoring functions to communicate with its networks, such as receiving control from network side, uploading information to a network, or downloading data from a network… and [0061] A mobile phone may be able to download measurement configuration files from an MMA server on network side according to instructed address, interpret content of the measurement configuration files, and perform monitoring functions according to the interpretation. Examiner’s interpretation: the mobile phone receives monitoring control functions from the network side. The mobile phone then locate the configuration file to be downloaded based on the address in the monitoring control functions received from the network side); retrieve the measurement configuration file from a server using the received network location information (see par. 0080; [0080] ). 
Lei, however, does not particular refer to the following limitation taught by Wang, in analogous art; the measurement configuration message being received over a control plane and the measurement configuration file being retrieved over a user plane (see par. 0229; In some embodiments, perhaps after the WTRU may be registered/authenticated in the virtualization network, among other scenarios, the WTRU may download the system information from the VNMF, for example through the user plane data and/or the control plane. In some embodiments, the VNMF may be assumed to have the up-to-date system information of one or more, or multiple, networks.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lei, who discloses monitoring control information at paragraph 127 and have it include the teachings of Wang. The motivation would have been in order to be able to exchange network information data over either the user plane of control plane (see par. 0127). 
claim 11, the subject matter recited in this claim has already been addressed in rejection to claim 2. Therefore, it has been analyzed and rejected based upon the rejection to claim 2.
Consider claim 12, the subject matter recited in this claim has already been addressed in rejection to claim 3. Therefore, it has been analyzed and rejected based upon the rejection to claim 3.
Consider claim 13, the subject matter recited in this claim has already been addressed in rejection to claim 4. Therefore, it has been analyzed and rejected based upon the rejection to claim 4.
Consider claim 14, the subject matter recited in this claim has already been addressed in rejection to claim 5. Therefore, it has been analyzed and rejected based upon the rejection to claim 5.
Consider claim 15, the subject matter recited in this claim has already been addressed in rejection to claim 6. Therefore, it has been analyzed and rejected based upon the rejection to claim 6.
Consider claim 16, the subject matter recited in this claim has already been addressed in rejection to claim 7. Therefore, it has been analyzed and rejected based upon the rejection to claim 7.
Consider claim 18, the subject matter recited in this claim has already been addressed in rejection to claim 9. Therefore, it has been analyzed and rejected based upon the rejection to claim 9.
Consider claim 19, the subject matter recited in this claim has already been addressed in rejection to claim 1. Therefore, it has been analyzed and rejected based .

8.	Claim(s) 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Wang as applied to claims 1 and 10, and further in view of  Kim; Jinho et al. (US 20150319795 A1), hereafter “Kim”
	Consider claim 8. Lei, as modified by Wang, discloses all the limitations that this claim depends upon, but does not particularly refer to the following limitations, as taught by Kim, in analogous art; wherein the network location information comprises an access point name, APN, associated with the measurement configuration file (see pars. 0053 and 0116; [0053] The user equipment UE sends a PDN connection request message (PDN Connectivity Request message) via the first base station eNB to the switching station MME (S110), the PDN connection request message requesting execution of communication through the second gateway PhGW. The PDN connection request message includes the access point name (APN) of the gateway that is the connection point to the external network. Consequently, the PDN connection request message of this example includes the access point name identifying the second gateway PhGW).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lei, as modified by Wang, who discloses network 220 includes a plurality of Base Stations (BSs) 222 covering certain areas 224 within which mobile communication services are provided to the mobile phones 210, at paragraph 32 and have it include the teachings of Kim. The 
Consider claim 17, the subject matter recited in this claim has already been addressed in rejection to claim 8. Therefore, it has been analyzed and rejected based upon the rejection to claim 8.
Conclusion 
9.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure: 
Kazmi; Muhammad et al. (US 20150036519 A1) discloses performing requested measurements, wherein the UE may receive measurement configuration information, or assistance data, such as a message or Information Element, IE, sent by an involved network node.
ZHANG; Wenzhuo et al. (US 20150289303 A1) discloses setting up a radio access bearer connection with a radio access network node; and performing user plane data transmission with the radio access network node by using a user plane protocol stack.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
January 11, 2021